EXAMINER’S AMENDMENT

The application has been amended as follows: 

Claim 1:
A method, comprising:
extracting data pertaining to a plurality of user actions in connection with one or more changes to one or more of a plurality of applications;
training one or more machine learning models with the extracted data; 
using the one more machine learning models to predict whether a user should receive a given notification in connection with a given change to a given application of the plurality of applications;
in response to predicting that the user should receive the given notification, determining, using the one or more machine learning models, content of the given notification;
generating the given notification for the user; and
transmitting the given notification to the user;
wherein the determining of the content of the given notification comprises: 
identifying one or more notifications received by the user as being at least similar to the given notification;
determining that the one or more notifications received by the user resulted in one or more support requests; and
including one or more details in the given notification to address one or more issues with the given change to the given application responsive to the determination that the one or more notifications received by the user resulted in the one or more support requests; 
wherein extracting the data comprises calculating a ratio of a number of times the user contacted technical support to a number associated with a read status of the user with respect to a corresponding notification in connection with respective ones of the one or more changes; 
wherein the number associated with the read status of the user comprises one of a number of times the user failed to read and a number of times the user read a corresponding notification in connection with respective ones of the one or more changes; and
wherein the steps of the method are executed by a processing device operatively coupled to a memory.

Claim 5 is canceled.

Claim 6 is canceled.

Claim 15:
	An apparatus comprising: a processing device operatively coupled to a memory and configured to: extract data pertaining to a plurality of user actions in connection with one or more changes to one or more of a plurality of applications; train one or more machine learning models with the extracted data; use the one more machine learning models to predict whether a user should receive a given notification in connection with a given change to a given application of the plurality of applications; in response to predicting that the user should receive the given notification, determine, using the one or more machine learning models, content of the given notification; generate the given notification for the user; and transmit the given notification to the user; wherein, in determining the content of the given notification, the processing device is configured to: identify one or more notifications received by the user as being at least similar to the given notification; determine that the one or more notifications received by the user resulted in one or more support requests; and include one or more details in the given notification to address one or more issues with the given change to the given application responsive to the determination that the one or more notifications received by the user resulted in the one or more support requests; wherein, in extracting the data, the processing device is configured to calculate a ratio of a number of times the user contacted technical support to a number associated with a read status of the user with respect to a corresponding notification in connection with respective ones of the one or more changes; and wherein the number associated with the read status of the user comprises one of a number of times the user failed to read and a number of times the user read a corresponding notification in connection with respective ones of the one or more changes.



Claim 19:
An article of manufacture comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes said at least one processing device to perform the steps of: extracting data pertaining to a plurality of user actions in connection with one or more changes to one or more of a plurality of applications; training one or more machine learning models with the extracted data;  using the one more machine learning models to predict whether a user should receive a given notification in connection with a given change to a given application of the plurality of applications; in response to predicting that the user should receive the given notification, determining, using the one or more machine learning models, content of the given notification; generating the given notification for the user; and transmitting the given notification to the user; wherein, in determining the content of the given notification, the program code causes said at least one processing device to perform the steps of: identifying one or more notifications received by the user as being at least similar to the given notification; determining that the one or more notifications received by the user resulted in one or more support requests; and including one or more details in the given notification to address one or more issues with the given change to the given application responsive to the determination that the one or more notifications received by the user resulted in the one or more support requests; wherein, in extracting the data, the program code causes said at least one processing device to calculate a ratio of a number of times the user contacted technical support to a number associated with a read status of the user with respect to a corresponding notification in connection with respective ones of the one or more changes; and wherein the number associated with the read status of the user comprises one of a number of times the user failed to read and a number of times the user read a corresponding notification in connection with respective ones of the one or more changes.  

Claim 21 (new):
The article of manufacture of claim 19, wherein the program code further causes said at least one processing device to perform the steps of: determining one or more characteristics of respective ones of the plurality of applications; and identifying, using cosine similarity, two or more of the plurality of applications that are similar to each other based on the determined one or more characteristics.

Claim 22 (new):
	The article of manufacture of claim 21, wherein the prediction whether the user should receive the given notification in connection with the given change to the given application is based at least in part on data pertaining to one or more user actions in connection with one or more of the plurality of applications identified as similar to the given application.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452